Exhibit 10.3
 
AMENDMENT NO. 2 TO STOCK PURCHASE AGREEMENT




This Amendment No. 2 to Stock Purchase Agreement (this “Amendment”) dated
February 1, 2013, is entered into by and between MPM Technologies, Inc., a
Washington corporation (“MPM”), and Carbon Cycle Investments LLC, a Washington
limited liability company (“CCI”).


RECITALS


1.
MPM and CCI entered into a Stock Purchase Agreement dated February 23, 2011, as
amended by Amendment No. 1 to Stock Purchase Agreement and Various Option
Agreements dated April 11, 2012 (“Stock Purchase Agreement”).

 
2.
From December 2010 to the date hereof, Investor has paid approximately $460,000
to the Company for various fees and costs of the Company (the “Prior Payment”).

 
3.
The Company and Investor wish to revise the Stock Purchase Agreement to
facilitate the closing of the Stock Purchase Agreement.

 
AGREEMENT
 
In consideration of the premises and agreements of the parties contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, and in order to facilitate the closing of
the Stock Purchase Agreement, the parties hereto now agree to the following
amendments to the Stock Purchase Agreement:
 
1.
Section 2.1 of the Stock Purchase Agreement shall be amended to read as follows:

 
“Section 2.1  Conversion of the Notes.  Concurrently with the purchase and sale
of the Issued Shares, as contemplated in Section 2.2, Investor shall convert the
Notes in accordance with their terms into shares of the Company’s Common Stock
(the “Conversion Shares”).  Nothing in this Agreement shall constitute a waiver
of any of Investor’s rights under the Notes prior to Closing, including without
limitation the right of Investor to effect any remedies upon default under the
Notes.”
 
2.
Section 2.2 of the Stock Purchase Agreement shall be amended to read as follows:

 
“Section 2.2 Sale and Issuance of Shares.  Subject to the terms and conditions
of this Agreement, Investor shall purchase and the Company shall sell and issue
to Investor, concurrently with the Conversion, (a) 6,000,000 shares of the
Company’s Common Stock less (b) the number of Conversion Shares (the “Issued
Shares”).”
 
3.
Section 2.3 of the Stock Purchase Agreement shall be amended to read as follows:

 
“Section 2.3 Purchase Price.   The aggregate purchase price for the Shares will
be $1,000,000 (the “Purchase Price”). Investor’s Prior Payment of approximately
$460,000 to the Company and its debtors shall constitute payment by Investor
toward the Purchase Price.  The remainder of the Purchase Price will be paid as
follows: (a) Investor and the Company will complete the Conversion at the
Closing; (b) Investor will pay $50,000 to R.D. Little Company (“R.D. Little”) at
the
 
1  

--------------------------------------------------------------------------------

 

Closing, per agreement dated January 12, 2012 between Company, Investor and R.D.
Little; (c) Investor will pay $300,000 to The Travelers Indemnity Company
(“Travelers”) on behalf of the Company and Luciano to cancel all debt owed by
the Company, Airpol, Airpol Environmental, Inc., and NuPower, Inc.; and (d)
Investor will pay any balance of the Purchase Price by paying the Company’s
accruing debts, in priority and amount at Investor’s discretion, on debts owed
by the Company at the Closing, as payment in full of the Purchase Price. The
payments referenced in subsections (b), (c) and (d) of this Section 2.3 will be
paid to Company’s debtors by Investor directly or through an escrow agent,
without any such payments going directly to the Company.  For the avoidance of
doubt, the Purchase Price will not include the contribution of the CCC Interest,
and the CCC Interest shall not be contributed to the Company.”
 
4.
Section 2.4 of the Stock Purchase Agreement shall be amended to read as follows:

 
“Section 2.4 Place and Time of Closing.   On the terms and subject to the
conditions set forth in this Agreement, the purchase and sale of the Shares and
Conversion (the “Closing”) will take place at the offices of Carbon Cycle
Investment, 1727 E Springfield Ave. Ste. C, Spokane, WA 99202 or at a different
location agreed to by MPM and CCI on or before April 1, 2013 (the “Closing
Date”). If the Closing has not occurred by the end of April 1, 2013, this
Agreement is terminated.
 
5.
Subsections (g), (h), (i), (j), (k), (l) and (m) shall be added to Section 2.5
Company’s Closing Deliverables as follows:

 
“(g) evidence satisfactory to Investor that all shares of the Company owned by
Luciano or his Affiliate, including the 2006 Joan Francis Luciano Irrevocable
Trust (the “JFLI Trust”), have been cancelled (except for the shares transferred
pursuant to Section 2.9 hereof);
 
(h) at least five business days prior to the Closing Date, a written release
from Travelers on all debt owed by MPM, Airpol and NuPower, Inc.;
 
(i)  at least five business days prior to the Closing Date, copies of all
minutes and consents of the Board of Directors of the Company from February 23,
2011 through the date hereof, including records of any issuances of capital
stock or options since February 23, 2011;
 
(j) at least five business days prior to the Closing Date, a list of all
shareholders of the Company;
 
(k) at least five business days prior to the Closing Date, copies of all
correspondence between IRIS Corporation BhD (“IRIS”) and the Company or between
IRIS and any of the directors, officers or employees of the Company, including
all corporate agreements and all personal agreements; and
 
(l) at least five business days prior to the Closing Date, updated Disclosure
Schedules current as of the date of Closing; and
 
(m) a promissory note executed by Luciano in favor of MPM for the amount of
$300,000, which shall be provided in exchange for the $300,000 loaned to Luciano
by the Board pursuant to Section 2.8 hereof.”
 
2  

--------------------------------------------------------------------------------

 

6.
Subsections (c) and (d) shall be added to Section 2.6 Investor’s Closing
Deliverables as follows:

 
(c) an accounting of all payments made by Investor on behalf of the Company that
constitute a portion of the Purchase Price; and
 
(d) certification that Investor has deposited the balance of the Purchase Price
in a Trust Account with K&L Gates LLP, designated for payment of the Company’s
debts as part of the Purchase Price, pursuant to Section 2.3(d) hereof.”


7.
Section 2.8 shall be added to Article II, Purchase and Sale of Shares as
follows:

 
“Section 2.8 Luciano Loan. Prior to the Closing, Investor shall pay to Company
as part of the Purchase Price the amount of $300,000, which the Company shall
loan to Luciano, and which shall be used to cancel all debt owed by MPM, Airpol
and NuPower, Inc. to Travelers.  Investor shall pay this $300,000 directly to
Travelers on behalf of the Company and Luciano.  In exchange for this loan,
Luciano shall execute a promissory note to MPM for $300,000, in form and
substance satisfactory to Investor.”
 
8.
Section 2.9 shall be added to Article II, Purchase and Sale of Shares as
follows:

 
“Section 2.9 Shares to Joan Luciano.  At or prior to the Closing, the Company
will permit the trustee of the JFLI Trust to transfer 500,000 shares of the
Company’s stock to a different trust for the benefit of Joan Luciano (the “New
Joan Luciano Trust”). Under no circumstances shall Michael J. Luciano act or
serve as trustee, co-trustee, beneficiary or co-beneficiary of the New Joan
Luciano Trust or any trust that receives the 500,000 shares. The initial trustee
of the New Joan Luciano Trust shall be Richard Appleby. If the New Joan Luciano
Trust requires the appointment of a new trustee or co-trustee within one year of
the Closing Date, Investor must approve of such successor trustee or co-trustee
of such trust.”
 
9.
Section 3.33 shall be added to Article III, Representations and Warranties of
the Company

 
“Section 3.33 Waiver of Certain Representations and Warranties of the Company.
  Notwithstanding Sections 3.18 and 3.31 hereof, Investor acknowledges that the
Company will not have all the MPM Companies’ Tax Returns complete and filed as
of the Closing Date, nor will the Company have all the Company’s required SEC
Reports complete and filed as of the Closing Date. Investor agrees to waive the
requirements of Section 6.1 hereof regarding the representations and warranties
made by the Company in Sections 3.18 and 3.31.
 
10.
Section 5.10 shall be amended to read as follows:

 
“Section 5.10 Cancellation of Luciano Shares.   Except as specifically provided
in Section 2.9 hereof, at or prior to the Closing the Company shall cancel all
shares of the Company’s Common Stock formerly held by Luciano or an Affiliate
and delivered to the Company pursuant to the MPM Mining Agreement (the
“Cancelled Shares”), such that after
 
3

--------------------------------------------------------------------------------

 

cancellation approximately 4,014,501 shares of the Company’s Common Stock will
remain issued and outstanding. Notwithstanding the foregoing and Section 5.8
hereof, Luciano shall retain 311,667 options to purchase the Company’s Common
Stock, described as follows: (1) 10,000 options at $0.10 expiring October 10,
2015; (ii) 100,000 options at $0.22 expiring October 15, 2013; and (iii) 201,667
options at $0.50 expiring April 19, 2014.”
 
11.           Subsection (i) of Section 6.1 Conditions to the Obligations of the
Company shall be amended to read as follows:
 
“(i)  The MPM Mining Agreement shall have been executed and delivered by the
parties thereto, and the transactions contemplated thereby shall have closed no
later than March 15, 2013.  If the transactions contemplated by the MPM Mining
Agreement have not been closed by the end of March 15, 2013, this Agreement is
terminated.”
 
12.           Other than the amendments included herein, all terms and
conditions of the Stock Purchase Agreement shall remain in full force and
effect.


 
[Signature page follows]
 
 
4

--------------------------------------------------------------------------------

 

In witness whereof, the undersigned have duly executed and delivered this
agreement as of the date first written above.
 


 
Carbon Cycle Investments LLC
 


 
/s/ Ryan Skinner            
Ryan Skinner
Managing Member


 


 
MPM Technologies Inc.
 


 
/s/ Robert D. Little            
Robert D. Little
Corporate Secretary
5